     Case 5:18-cv-00701-MCS-SP Document 109 Filed 12/08/20 Page 1 of 6 Page ID #:975




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
        SECURITIES AND EXCHANGE                 Case No. 5:18-cv-00701-MCS-SP
12      COMMISSION,
                                                FINAL JUDGMENT AGAINST
13                    Plaintiff,                DEFENDANT LANTSON E. ELDRED
14            vs.
15      PETER H. POCKLINGTON,
        LANTSON E. ELDRED, TERRENCE
16      J. WALTON, YOLANDA C.
        VELAZQUEZ a/k/a LANA
17      VELAZQUEZ a/k/a LANA PULEO,
        VANESSA PULEO, ROBERT A.
18      VANETTEN, NOVA OCULUS
        PARTNERS, LLC, f/k/a THE EYE
19      MACHINE, LLC, and AMC
        HOLDINGS, LLC,
20
        Defendants.
21
        EVA S. POCKLINGTON, DTR
22      HOLDINGS, LLC, COBRA
        CHEMICAL, LLC, and GOLD STAR
23      RESOURCES, LLC,
24                      Relief Defendants.
25
26
27
28

                                                               Case No. 5:18-cv-00701-MCS-SP
     Case 5:18-cv-00701-MCS-SP Document 109 Filed 12/08/20 Page 2 of 6 Page ID #:976




 1          FINAL JUDGMENT AS TO DEFENDANT LANTSON E. ELDRED
 2          The Securities and Exchange Commission having filed a Complaint and
 3    Defendant Lantson E. Eldred (“Defendant”) having entered a general appearance;
 4    consented to the Court’s jurisdiction over Defendant and the subject matter of this
 5    action; consented to entry of this Final Judgment without admitting or denying the
 6    allegations of the Complaint (except as to jurisdiction and except as otherwise
 7    provided herein in paragraph V); waived findings of fact and conclusions of law; and
 8    waived any right to appeal from this Final Judgment:
 9                                                  I.
10          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
11    permanently restrained and enjoined from violating, directly or indirectly, Section
12    10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
13    78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
14    any means or instrumentality of interstate commerce, or of the mails, or of any
15    facility of any national securities exchange, in connection with the purchase or sale of
16    any security:
17          (a)       to employ any device, scheme, or artifice to defraud;
18          (b)       to make any untrue statement of a material fact or to omit to state a
19          material fact necessary in order to make the statements made, in the light of the
20          circumstances under which they were made, not misleading; or
21          (c)       to engage in any act, practice, or course of business which operates or
22          would operate as a fraud or deceit upon any person.
23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
24    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
25    binds the following who receive actual notice of this Final Judgment by personal
26    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
27    attorneys; and (b) other persons in active concert or participation with Defendant or
28    with anyone described in (a).

                                                         1
     Case 5:18-cv-00701-MCS-SP Document 109 Filed 12/08/20 Page 3 of 6 Page ID #:977




 1                                              II.
 2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
 3    Defendant is permanently restrained and enjoined from violating Section 17(a) of the
 4    Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
 5    of any security by the use of any means or instruments of transportation or
 6    communication in interstate commerce or by use of the mails, directly or indirectly:
 7          (a)    to employ any device, scheme, or artifice to defraud;
 8          (b)    to obtain money or property by means of any untrue statement of a
 9          material fact or any omission of a material fact necessary in order to make the
10          statements made, in light of the circumstances under which they were made,
11          not misleading; or
12          (c)    to engage in any transaction, practice, or course of business which
13          operates or would operate as a fraud or deceit upon the purchaser.
14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
15    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
16    binds the following who receive actual notice of this Final Judgment by personal
17    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
18    attorneys; and (b) other persons in active concert or participation with Defendant or
19    with anyone described in (a).
20                                              III.
21          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
22    Defendant shall pay a civil penalty in the amount of pursuant to Section 20(d) of the
23    Securities Act 15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15
24    U.S.C. § 78u(d)(3). Defendant shall satisfy this obligation by paying $90,535 to the
25    Securities and Exchange Commission within 30 days after entry of this Final
26    Judgment.
27          Defendant may transmit payment electronically to the Commission, which will
28    provide detailed ACH transfer/Fedwire instructions upon request. Payment may also

                                                       2
     Case 5:18-cv-00701-MCS-SP Document 109 Filed 12/08/20 Page 4 of 6 Page ID #:978




 1    be made directly from a bank account via Pay.gov through the SEC website at
 2    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
 3    check, bank cashier’s check, or United States postal money order payable to the
 4    Securities and Exchange Commission, which shall be delivered or mailed to
 5          Enterprise Services Center
 6          Accounts Receivable Branch
 7          6500 South MacArthur Boulevard
 8          Oklahoma City, OK 73169
 9     and shall be accompanied by a letter identifying the case title, civil action number,
10    and name of this Court, Lantson E. Eldred as a defendant in this action, and
11    specifying that payment is made pursuant to this Final Judgment.
12          Defendant shall simultaneously transmit photocopies of evidence of payment
13    and case identifying information to the Commission’s counsel in this action. By
14    making this payment, Defendant relinquishes all legal and equitable right, title, and
15    interest in such funds and no part of the funds shall be returned to Defendant.
16          The Commission may enforce the Court’s judgment through any collection
17    procedures authorized by law at any time after 30 days following entry of this Final
18    Judgment. Defendant shall pay post judgment interest on any delinquent amounts
19    pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds, together with
20    any interest and income earned thereon (collectively, the “Fund”), pending further
21    order of the Court.
22          The Commission may propose a plan to distribute the Fund subject to the
23    Court’s approval. Such a plan may provide that the Fund shall be distributed
24    pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of
25    2002. The Court shall retain jurisdiction over the administration of any distribution
26    of the Fund. If the Commission staff determines that the Fund will not be distributed,
27    the Commission shall send the funds paid pursuant to this Final Judgment to the
28    United States Treasury.

                                                     3
     Case 5:18-cv-00701-MCS-SP Document 109 Filed 12/08/20 Page 5 of 6 Page ID #:979




 1           Regardless of whether any such Fair Fund distribution is made, amounts
 2    ordered to be paid as civil penalties pursuant to this Judgment shall be treated as
 3    penalties paid to the government for all purposes, including all tax purposes. To
 4    preserve the deterrent effect of the civil penalty, Defendant shall not, after offset or
 5    reduction of any award of compensatory damages in any Related Investor Action
 6    based on Defendant’s payment of disgorgement in this action, argue that he is entitled
 7    to, nor shall he further benefit by, offset or reduction of such compensatory damages
 8    award by the amount of any part of Defendant’s payment of a civil penalty in this
 9    action (“Penalty Offset”). If the court in any Related Investor Action grants such a
10    Penalty Offset, Defendant shall, within 30 days after entry of a final order granting
11    the Penalty Offset, notify the Commission’s counsel in this action and pay the amount
12    of the Penalty Offset to the United States Treasury or to a Fair Fund, as the
13    Commission directs. Such a payment shall not be deemed an additional civil penalty
14    and shall not be deemed to change the amount of the civil penalty imposed in this
15    Judgment. For purposes of this paragraph, a “Related Investor Action” means a
16    private damages action brought against Defendant by or on behalf of one or more
17    investors based on substantially the same facts as alleged in the Complaint in this
18    action.
19                                                   IV
20           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
21    Consent is incorporated herein with the same force and effect as if fully set forth
22    herein, and that Defendant shall comply with all of the undertakings and agreements
23    set forth therein.
24                                                   V.
25           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
26    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
27    11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
28    and further, any debt for disgorgement, prejudgment interest, civil penalty or other

                                                      4
     Case 5:18-cv-00701-MCS-SP Document 109 Filed 12/08/20 Page 6 of 6 Page ID #:980




 1    amounts due by Defendant under this Final Judgment or any other judgment, order,
 2    consent order, decree or settlement agreement entered in connection with this
 3    proceeding, is a debt for the violation by Defendant of the federal securities laws or
 4    any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
 5    the Bankruptcy Code, 11 U.S.C. §523(a)(19).
 6                                                   VI.
 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
 8    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
 9    Final Judgment.
10
11    Dated: December 8, 2020
12
                                              ____________________________________
13                                                       MARK C. SCARSI
                                                 UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     5
